Citation Nr: 0701221	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  05-07 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to waiver of recovery of compensation overpayment 
in the amount of $262.00.  



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision issued by the RO.  



FINDINGS OF FACT

1.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran.  

2.  An overpayment was created when the veteran received 
compensation payments for a period of time when he was 
incarcerated.  

3.  The veteran did not suffer undue hardship as a result of 
being required to repay the debt; nor did it defeat the 
purpose of the benefit to require payment.  

4.  The veteran would be unjustly enriched if a waiver were 
granted.  



CONCLUSION OF LAW

The recovery of an overpayment of disability compensation 
benefits in the amount of $262.00 was not against equity and 
good conscience.  38 U.S.C.A. § 5302 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
VCAA and implementing regulations are not, however, 
applicable to claims such as the one herein at issue.  See 
Barger v. Principi, 16 Vet. App.  132 (2002).  

In an April 1985 rating decision, the RO granted service 
connection for left epididymitis and assigned a 10 percent 
evaluation.  In a July 1986 letter, VA notified the veteran 
that his disability benefits were being discontinued because 
the veteran had failed to report for a VA examination.  

In January 2002, the veteran filed a claim to have his 
benefits restored for his service-connected disability.  In a 
June 2002 rating decision, the RO restored the 10 percent 
evaluation for the veteran's service-connected left 
epididymitis.  

In a June 2002 letter, the RO informed the veteran that his 
disability benefits had been restored.  This letter indicates 
the enclosure of VA Form 21-8764, Disability Compensation 
Award Attachment-Important Information.  

This form provides notice of conditions affecting the right 
to payment of benefits, including that it is the 
responsibility of the veteran to "immediately" notify VA in 
writing of any change of address and that benefits would be 
reduced upon incarceration in a penal institution in excess 
of 60 days for conviction of a felony.  

In October 2003, the RO sent the veteran a letter proposing 
to reduce his compensation to one half the 10 percent 
evaluation effective the 61st day of his incarceration and 
afforded the veteran 60 days to submit evidence regarding the 
proposed reduction.  

A report from the New York State Department of Correctional 
Services verified that the veteran was incarcerated in July 
2003 for a felony offense, with a conditional release date of 
December 23, 2005.  

In May 2004, the veteran made a timely request for a waiver 
of the recovery of the overpayment, stating that such 
recovery would result in financial hardship.  

In June 2004 the veteran submitted VA Form 5655 (Financial 
Status Report) in which he reported that he was not married, 
but had two dependents ages 22 and 17.  He reported total 
monthly income of $58.00 and monthly expenses of $1,182.00, 
consisting of rent or mortgage payment of $75, other living 
expenses of $55, and other monthly payments on installment 
contracts and other debts of $1042.  In terms of 
discretionary income, the veteran reported that he could not 
pay anything toward his debt.  He reported no assets.  His 
debts consisted of child support payments, credit card 
payments, rent, and past due taxes.  He reported payments per 
month of $367 for child support, $100 for credit card debt, 
$75 for rent, and $500 for past due taxes.  He reported past 
due amounts of $20,000 for child support, $1,000 for credit 
card debt, $175 for rent, and $12,000 for past due taxes.  

In July 2004, the RO determined that a waiver was not 
warranted under the standard of equity and good conscience 
and reduction in compensation benefits resulted in 
overpayment of $262.00.  

In cases where there has been no finding of fraud, 
misrepresentation, or bad faith on the veteran's part; 
repayment of the subject debt may be waived. 38 U.S.C.A. § 
5302(a) (West 2002 & Supp 2005).  Waiver will be granted when 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 
1.965(a) (2006).  

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a) 
(2006).  

In deciding whether collection would be against equity and 
good conscience, the following factors are for consideration: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  These factors are not 
meant to be all inclusive.  38 C.F.R. § 1.965(a) (2006).  

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient requires knowledge 
that his income or other circumstances which would affect his 
or her entitlement to receive, or the rate of, the benefit 
being paid.  38 C.F.R. § 3.660(a)(1) (2006).  

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980, and has a combined 
rating less than 20 percent shall not be paid compensation in 
excess of one half the rate of compensation payable beginning 
on the 61st day of incarceration.  38 U.S.C.A. §§ 5313, 1114 
(West 2002 & Supp 2005); 38 C.F.R. § 3.655 (2006).  

In the present case, the veteran is at fault in the creation 
of his indebtedness because he failed to timely notify VA of 
his incarceration despite being informed of his obligation to 
do so.  

In statements made in his August 2004 Notice of Disagreement 
(NOD) and December 2004 statement in support of claim, the 
veteran claimed to have submitted an application to have his 
benefits apportioned to his disabled father.  

However, in statements made in his March 2005 Substantive 
Appeal, the veteran claimed to have submitted an application 
to have his benefits apportioned to his dependent children.  

The Board notes, however, there is no indication from the 
record that the veteran made such application for 
apportionment to either his disabled father or dependent 
children.  

The only noted requests for apportionment are his statements 
made in the NOD, lay statement in support of the claim, and 
the Substantive Appeal.  Further, the veteran offered 
contradictory accounts as to whom such apportionment would be 
paid, his dependent children or his disabled father.  

While the Board is aware that the veteran claimed two 
dependent children on his June 2004 financial status report, 
the Board observes the remaining claims file gives no 
indication the veteran had dependent children; nor did he 
produce documentation of dependent children; nor did he ever 
file a claim to receive disability benefit at a rate that 
contemplates a veteran with dependent children.  

As it regards his claimed request for apportionment to his 
father, the Board notes that his disabled father is not shown 
to be the veteran's dependent.  In this regard, the Board 
observes that the original claim filed in November 1984 
contains no indication the veteran had any dependents and the 
veteran has not submitted documentation suggesting a change 
in dependency status.  

VA took prompt steps to reduce the veteran's benefits and 
thus any overpayment, once it became aware of his 
incarceration.  Accordingly, the relative fault lies with the 
veteran.  Had the veteran provided timely notice to VA of his 
incarceration, his benefits would have been properly adjusted 
with the result of no overpayment.  38 C.F.R. § 
1.965(a)(1),(2).  

Also in his NOD, the veteran argued that waiver should be 
granted because repayment would cause hardship on his family 
and himself.  

The Board notes that, during the time of the overpayment, the 
veteran's basic necessities were met by the correctional 
facility in which he was confined.  

However, the Board notes that the veteran has not been shown 
to have dependents for whom denial of waiver would result in 
loss of basic necessities.  In addition, the Board observes 
that VA has already recouped overpayment from the veteran.  

The Board observes that the veteran was not entitled to be 
issued full payment while he was incarcerated; nor does he 
dispute this reduction in his benefits.  He was issued full 
payment because of his failure to notify VA of his 
incarceration.  

The purpose of disability compensation benefits is to assist 
persons who have impaired earning capacity due to a service 
connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp 
2005); 38 C.F.R. § 4.1 (2006).  

The law clearly envisions a reduced benefit in the case of an 
incarcerated veteran.  In light of the purpose underlying 
such benefits, the Board finds that repayment of the debt at 
issue did not conflict with the objective underlying the 
benefits as the veteran was not employed during his 
incarceration, and his basic necessities were provided for.  
See 38 C.F.R. § 1.965(a)(4).  

Thus, repayment of the debt did not nullify the purpose for 
which the disability compensation benefits were intended and 
waiver cannot be granted on these grounds.  

The Board notes that the failure of the VA to recoup the debt 
would have resulted in the veteran's unjust enrichment at the 
expense of the VA.  Further, the veteran has not shown 
evidence that he changed his position to his detriment as a 
result of the award of benefits.  In view of the above, the 
Board concludes that recovery of the overpayment of VA 
disability compensation benefits in the amount of $262.00 was 
not against the principles of equity and good conscience.  
Thus the veteran's appeal must be denied.  38 U.S.C.A. § 
5302; 38 C.F.R. § 1.963.  



ORDER

Waiver of the recovery of an overpayment of disability 
compensation benefits in the amount of $262.00 is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal


 Department of Veterans Affairs


